DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Claim Objections
 	Claims 10-17 and 20 are objected to because of the following informalities:  in claim 10, line 7, “the multi-level converter” should be ‘the modular multi-level converter’.  Appropriate correction is required.
Response to Arguments
  	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2015/051817) in view of Yan (CN 10229086).
 	With respect to claim 10, Huang discloses an arrangement (Fig. 1 9) for frequency stabilization of a power transmission grid (Fig. 1 2), the arrangement comprising: a modular multi-level converter (Fig. 2 13) having a first terminal (Fig. 2 X1-X3) for electrical connection to a power transmission grid (Fig. 1 2);
the multi-level converter configured for feeding electrical energy into the power transmission grid based on a frequency of an alternating current transmitted over the power transmission grid or a change over time of the frequency of the alternating current transmitted over the power transmission grid (see description of Figure 2, “frequency stabilization”). Huang does not disclose an electrical resistor unit.
  	Yan discloses an electrical resistor unit (Fig. 3B Rp) having a terminal (Fig. 3B Rp terminal opposite of N) for electrical connection to the power transmission grid (Fig. 3B grid connected to SP,SS1); and a switching device (Fig. 3B Sp) configured to switchably connect (Fig. 3B Sp closed) said terminal of said resistor unit to the power transmission grid and to switchably disconnect (Fig. 3B Sp open) said terminal of said resistor unit from the power transmission grid. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an electrical resistor unit having a terminal for electrical connection to the power transmission grid; and
a switching device configured to switchably connect said terminal of said resistor unit to the power transmission grid and to switchably disconnect said terminal of said resistor unit from the power transmission grid, in order to stabilize the power transmission grid.
 	With respect to claim 12, Huang in view of Yan make obvious the arrangement according to claim 10, wherein said multi-level converter comprises a plurality of modules (Fig. 2 SM) each including at least two electronic switching elements (Huang, “power semiconductor circuit”) and an electrical capacitor (Huang, “unipolar capacitor”).  	With respect to claim 13, Huang in view of Yan make obvious the arrangement according to claim 12, wherein: said two electronic switching elements are connected in a half-bridge circuit (Huang “half-bridge”); or said modules respectively comprise said two electronic switching elements and two further electronic switching elements, and wherein said two electronic switching elements and said two further electronic switching elements are connected in a full-bridge circuit (Huang “full-bridge”).  	With respect to claim 14, Huang in view of Yan make obvious the arrangement according to claim 10, further comprising an energy storage device (Fig. 2 91,92) connected to said modular multi-level converter.  	With respect to claim 15, Huang in view of Yan make obvious the arrangement according to claim 14, wherein said energy storage device comprises a plurality (Fig. 2 91,92) of mutually interconnected energy storage units. 
 	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2015/051817) in view of Yan (CN 10229086) and further in view of Ying (US 2015/0155770). 	With respect to claim 16, Huang in view of Yan make obvious the arrangement according to claim 15, wherein said energy storage units are selected from the group consisting of a capacitor (Fig. 2 92) and a battery (Fig. 2 91). Huang remains silent as to whether the group should consist of a group consisting of capacitors and batteries.
 	Ying discloses wherein an energy storage unit (Fig. 3 C1) can be constructed from a plurality of series, parallel or series and parallel storage units (Figures 8A-8C). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said energy storage units are selected from the group consisting of capacitors and batteries, in order to achieve a high withstand voltage through series connections and to increase the capacitance and current source capability through parallel connections.
 	Claim(s) 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2015/051817) in view of Smith (US 3,530,300).
 	With respect to claim 10, Huang discloses an arrangement (Fig. 1 9) for frequency stabilization of a power transmission grid (Fig. 1 2), the arrangement comprising: a modular multi-level converter (Fig. 2 13) having a first terminal (Fig. 2 X1-X3) for electrical connection to a power transmission grid (Fig. 1 2);
the multi-level converter configured for feeding electrical energy into the power transmission grid based on a frequency of an alternating current transmitted over the power transmission grid or a change over time of the frequency of the alternating current transmitted over the power transmission grid (see description of Figure 2, “frequency stabilization”). Huang does not disclose an electrical resistor unit.
 	Smith discloses an electrical resistor unit (Fig. 3 R1) having a terminal (Fig. 3 23) for electrical connection to the power transmission grid (Fig. 1 13); and a switching device (Fig. 3 33) configured to switchably connect [turn on gate] said terminal of said resistor unit to the power transmission grid and to switchably disconnect [at zero cross with gate turn off] said terminal of said resistor unit from the power transmission grid.It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an electrical resistor unit having a terminal for electrical connection to the power transmission grid; and a switching device configured to switchably connect said terminal of said resistor unit to the power transmission grid and to switchably disconnect said terminal of said resistor unit from the power transmission grid in order to stabilize the power transmission grid. 	With respect to claim 12, Huang in view of Smith make obvious the arrangement according to claim 10, wherein said multi-level converter comprises a plurality of modules (Fig. 2 SM) each including at least two electronic switching elements (Huang, “power semiconductor circuit”) and an electrical capacitor (Huang, “unipolar capacitor”).  	With respect to claim 13, Huang in view of Smith make obvious the arrangement according to claim 12, wherein: said two electronic switching elements are connected in a half-bridge circuit (Huang “half-bridge”); or said modules respectively comprise said two electronic switching elements and two further electronic switching elements, and wherein said two electronic switching elements and said two further electronic switching elements are connected in a full-bridge circuit (Huang “full-bridge”).  	With respect to claim 14, Huang in view of Smith make obvious the arrangement according to claim 10, further comprising an energy storage device (Fig. 2 91,92) connected to said modular multi-level converter.  	With respect to claim 15, Huang in view of Smith make obvious the arrangement according to claim 14, wherein said energy storage device comprises a plurality (Fig. 2 91,92) of mutually interconnected energy storage units. 
 	Claim(s) 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2015/051817) in view of Smith (US 3,530,300) and further in view of Lebel (US 2016/0315473).
 	With respect to claim 17, Huang in view of Smith make obvious the arrangement according to claim 14, further comprising a control device (not depicted in Figure 2) connected to and operating said multi-level converter and said switching device to provide frequency stabilization (Huang description of Figure 2 “frequency stabilization”) of the power transmission grid. Smith also discloses providing frequency stabilization (column 1, lines 41-53) by sinking current at low power levels. Huang remains silent as to the use of frequency thresholds. However, the relationship between the grid frequency and power was well known at the time of filing of the invention.
 	Lebel discloses the well known relation (Fig. 3) of the frequency increasing as the power decreases, therefore Lebel teaches shedding loads as the frequency falls below a threshold and increasing the loading as the frequency exceeds a threshold in order to perform frequency stabilization. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement when the frequency of the alternating current transmitted over the power transmission grid falls below a target frequency by more than a predetermined shortfall tolerance value, or when a change over time of the frequency of the alternating current transmitted over the power transmission grid falls below a first threshold value, cause the multi-level converter to draw electrical energy out of the energy storage device and to feed the electrical energy into the power transmission grid; and when the frequency of the alternating current transmitted over the power transmission grid exceeds the target frequency by more than a predetermined excess tolerance value, or when the change over time of the frequency of the alternating current transmitted over the power transmission grid exceeds a second threshold value, cause the switching device to close and thereby transfer electrical energy from the power transmission grid to the resistor unit, whereupon the resistor unit converts the electrical energy into heat. The reason for doing so was to stabilize the frequency of the power transmission grid.
 	With respect to claim 18, Huang in view of Smith and Lebel make obvious the method as set forth above. See claim 17 for additional details. 	With respect to claim 19, Huang in view of Smith and Lebel make obvious the method according to claim 18 as set forth above, wherein: when the change over time of the frequency falls below the first threshold value, drawing electrical energy from the energy storage device with the multi-level converter and feeding the electrical energy into the power transmission grid [source power for frequency stabilization]; and when the change over time of the frequency exceeds the second threshold value, closing the switching device to thereby transfer electrical energy from the power transmission grid to the resistor unit and converting the electrical energy to heat by the resistor unit [sink power for frequency stabilization]. 

 	With respect to Claim 20, Huang in view of Smith make obvious the arrangement according to claim 14 as set forth above, and remain silent as to the frequency threshold levels. The relationship between the grid frequency and power was well known at the time of filing of the invention.
 	Lebel discloses the well known relation (Fig. 3) of the frequency increasing as the power decreases, therefore Lebel teaches shedding loads as the frequency change over time falls below a threshold and increasing the loading as the frequency change over time exceeds a threshold in order to perform frequency stabilization. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a control device connected to and operating said multi-level converter and said switching device to: when a change over time of the frequency of the alternating current transmitted over the power transmission grid falls below a first threshold value, cause the multi-level converter to draw electrical energy out of the energy storage device and to feed the electrical energy into the power transmission grid; and when the change over time of the frequency of the alternating current transmitted over the power transmission grid exceeds a second threshold value, cause the switching device to close and thereby transfer electrical energy from the power transmission grid to the resistor unit, whereupon the resistor unit converts the electrical energy into heat. The reason for doing so was to stabilize the frequency of the power transmission grid.

 	With respect to Claim 21, Huang in view of Smith and Label make obvious the method according to claim 18, wherein electrical energy is not transferred from the power transmission grid to the resistor unit when the switching device disconnects the terminal of the electrical resistor unit from the power transmission grid (Smith Fig. 3 33 open).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2016/0254668) is the US equivalent of (WO 2015/051817). Li (CN105656051) and Lin (CN 201323449) disclose resistor units.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839